PER CURIAM.
We affirm without discussion the lower court’s summary denial of appellant’s motion for postconviction relief except as to one claim. Appellant alleged that his defense counsel was ineffective for leading appellant to believe that he could not assert voluntary intoxication as a defense even after counsel was advised that appellant was drinking excessively the day of the offenses. Appellant further alleged that he would not have pled no contest to charges of armed robbery and burglary had he not been so misinformed. This claim is facially sufficient and is not conclusively refuted by the record. See Elwell v. State, 693 So.2d 1137 (Fla. 1st DCA 1997); Worden v. State, 688 So.2d 958 (Fla. 4th DCA 1997); Whitty v. State, 687 So.2d 869, 870 (Fla. 2d DCA 1997). Accordingly, the cause is reversed and remanded for evidentiary hearing.
BARFIELD, C.J., MINER and PADOVANO, JJ., CONCUR.